NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARA ELIZABETH GIRON, AKA Sara                  No.    16-72922
Elizabeth Giron Orellana,
                                                Agency No. A094-455-193
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Sara Elizabeth Giron, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

review de novo due process claims in immigration proceedings. Jiang v. Holder,

754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Giron failed to

establish that the harm she fears from gang members would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). We

reject Giron’s contention that the agency erred by failing to provide a reasoned

analysis in denying her claim. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (agency need not write an exegesis on every contention). Thus, Giron’s

withholding of removal claim fails.

      We do not consider Giron’s claim that the social group “a woman returning

with her family to El Salvador after many years in the U.S.” is cognizable because

the BIA did not decide the issue, see Santiago-Rodriguez v. Holder, 657 F.3d 820,

829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA), and Giron

does not contend the BIA erred in finding that this claim was not properly before

it, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure

to contest issue in opening brief resulted in waiver).


                                          2
      Substantial evidence also supports the agency’s denial of CAT relief because

Giron failed to show it is more likely than not she would be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Giron’s contentions that the agency violated her due process rights by

conducting her hearing by video conference fail. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                         3